Exhibit 10.16
FIRST AMENDMENT TO
PERFORMANCE SHARE UNIT AGREEMENT(S)
     THIS FIRST AMENDMENT (the “First Amendment”) to Performance Share Unit
Agreement(s) is dated                     , 2008, to be effective as of the
date(s) indicated herein, and is made by and between HOLLY CORPORATION, a
Delaware corporation (the “Company”), and                      (the “Employee”).
W I T N E S S E T H:
     WHEREAS, the Company granted Employee performance share unit awards in 2006
and/or 2007, as applicable (the “Award(s)”), under the Company’s Long-Term
Incentive Compensation Plan, and the Company and the Employee previously entered
into a Performance Share Unit Agreement governing each such Award (each, an
“Agreement”);
     WHEREAS, Section 13 of the Agreement(s) provides that the Agreement(s) may
be amended in writing by the Company and the Employee; and
     WHEREAS, the Company and the Employee have determined that it is desirable
to amend the Agreement(s), in accordance with the final regulations promulgated
under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to ensure that, to the extent subject to Code section 409A, the
payments and other benefits provided under the Agreement(s) comply therewith and
to avoid the imposition of any adverse tax consequences under section 409A of
the Code.
     NOW, THEREFORE, the Agreement(s) shall be amended as set forth below, such
amendments to be effective, with respect to each Award, as of the date of grant
specified in the Agreement governing each such Award:
     1. Section 3(c)(viii) of the Agreement(s) shall be amended in its entirety
as set forth below:
     (viii) “Adverse Change” shall mean, without the express written consent of
the Employee, (A) a material change in the geographic location at which the
Employee is required to work regularly, (B) a material reduction in duties of
the type previously performed by the Employee, or (C) a material reduction in
the Employee’s base compensation (other than bonuses and other discretionary
items of compensation) that does not apply generally to employees of the Company
or its successor. Employee shall provide notice to the Company of the event
alleged to constitute an Adverse Change within ninety (90) days of the
occurrence of such event, and the Company shall be given the opportunity to
remedy the alleged Adverse Change within thirty (30) days from receipt of such
notice.

 



--------------------------------------------------------------------------------



 



     2. A new Section 17 shall be added to the Agreement(s) and shall read as
follows:
     17. Compliance with Section 409A of the Code. This Agreement is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. Payment under this Agreement shall be made in a manner that
will comply with Section 409A of the Code, including regulations or other
guidance issued with respect thereto, except as otherwise determined by the
Committee. The applicable provisions of Section 409A of the Code are hereby
incorporated by reference and shall control over any contrary provisions herein
that conflict therewith.
     NOW, THEREFORE, be it further provided that, except as set forth above, the
Agreement(s) shall continue to read in their current state.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and the Employee has agreed to the terms and conditions of
this First Amendment, effective as of the date(s) specified herein.

                  HOLLY CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
  Date:  
 
   
 
     
 
   
 
                EMPLOYEE    
 
                     
 
  Date:        
 
     
 
   

 